103 F.3d 117
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dana S. GRAHAM, Petitioner-Appellant,v.WARDEN OF THE AUGUSTA CORRECTIONAL CENTER;  Attorney Generalof Virginia, Respondents-Appellees.
No. 96-7072.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 21, 1996.Decided Dec. 4, 1996.

Dana S. Graham, Appellant Pro Se.  Linwood Theodore Wells, Jr., Assistant Attorney General, Richmond, Virginia, for Appellees.
E.D.Va.
DISMISSED.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals the magistrate judge's order* denying Appellant's motion for relief from a judgment denying relief on his petition filed under 28 U.S.C. § 2254 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214.   We have reviewed the record and the magistrate judge's opinion and find no reversible error.  Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the magistrate judge.  Graham v. Warden, No. CA-91-752 (E.D. Va.  June 19, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.



*
 The parties consented to the exercise of jurisdiction by a magistrate judge pursuant to 28 U.S.C. § 636(c) (1994)